DETAILED ACTION
	This action is a response to the communication received on 2/28/2022. Examiner acknowledges the amendments made to claims 1, 4, 5, 9, and 11-16. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 is objected to because of the following informalities:
In claim 14, line 8, “a brainwave pattern of the second subject” should be –a the brainwave pattern in the second subject.
 Appropriate correction is required.

Response to Arguments
Applicant’s amendments have overcome the previously applied prior art but have introduced new 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the stimulation of the second subject with the determined brainwave activity”. There is insufficient antecedent basis for this limitation in the claim. Line 10 of claim 1 states “stimulating the second subject based on the determined brainwave activity patterns”. Amending claim 5 to reflect the statement in claim 1 would obviate the rejection.
Claim 13 recites the limitation " the replicating of the desired mental state of the first subject in the second subject by inducing the brainwave activity patterns" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Line 13 of claim 9 does not mention an inducing step only that the stimulation is adapted to induce. 
Claim 19 recites the limitation "the control" in line.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be --the automated processor-- to match the limitations of claim 14. 

Allowable Subject Matter
Claims 1-4, 6-12, 15-18, and 20 are allowed.
Claims 5, 13, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if rewritten or amended to overcome the objection.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the steps of 
processing the brainwave activity patterns of the first subject who has the respective desired mental arousal state with an automated processor to classify brainwave patterns according to a statistical classifier or neural network, while preserving at least waveform phase information of the brainwave activity patterns, and
inducing the desired mental arousal state in the second subject with a sensory stimulator by stimulating the second subject based on the determined brainwave activity patterns of the first subject comprising the preserved at least phase information of the brainwave activity patterns.
Claims 2-8 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 9, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps:
processing the brainwave activity patterns with an automated processor to classify brainwave patterns according to a statistical classifier or neural network, while preserving at least waveform phase information of the brainwave activity patterns:
retrieving the brainwave activity patterns from the non-volatile memory; and
replicating the desired mental state of the first subject in the second subject by selectively providing sensory stimulation of the second subject comprising the preserved at least phase information of the brainwave activity patterns, adapted to induce the brainwave activity patterns in the second subject corresponding to the desired mental state.
Claims 10-13 are dependent on allowed matter from claim 9 and are allowed.

In regards to claim 14, the prior art of record does not teach or suggest a system, as claimed by Applicant, with a combination of components that includes:
an automated processor, configured to read the non-volatile digital data storage medium memory, process the brainwaves to classify brainwave patterns according to a statistical classifier or neural network, while preserving at least waveform phase information of the brainwaves, and control the stimulator selectively dependent on the stored data and the determined brainwave pattern of the second subject to present a sensory stimulus comprising the preserved at least phase information of the brainwaves.
 
Claims 15-20 are dependent on allowed matter from claim 14 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791